Case 8:18-cv-02001-JVS-JDE Document 67-4 Filed 02/20/20 Page 1 of 2 Page ID #:3093




     1

     2

     3

     4

     5

     6

     7
                         IN THE UNITED STATES DISTRICT COURT
     8
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
     9
                                     SOUTHERN DIVISION
    10

    11                                       ) Case No. 8:18-CV-02001-JVS-JDE
         MASIMO CORPORATION, a               )
    12   Delaware corporation; and           )
         CERCACOR LABORATORIES, INC., ) [PROPOSED] ORDER
    13   a Delaware corporation,             ) GRANTING PLAINTIFFS’
                                             ) APPLICATION FOR LEAVE TO
    14         Plaintiffs/Counterdefendants, ) FILE PORTIONS OF EXHIBIT A
                                             ) TO THE DECLARATION OF
    15         v.                            ) MARCELO LAMEGO UNDER
                                             ) SEAL
    16   TRUE WEARABLES, INC., a             )
         Delaware corporation; and           )
    17   MARCELO LAMEGO, an individual, ) [Discovery Document: Referred to
                                             ) Magistrate Judge John D. Early]
    18         Defendants/Counterclaimants.  )
                                             ) Hearing: March 12, 2020
    19                                       ) Time: 10:00 a.m.
                                             ) Ctrm: 6A, Sixth Floor
    20                                       )
                                             )
    21                                       ) Discovery Cutoff: 04/1/2020
                                             ) Pre-Trial Conf.: 08/03/2020
    22                                       ) Trial: 08/18/2020
    23

    24

    25

    26

    27

    28
Case 8:18-cv-02001-JVS-JDE Document 67-4 Filed 02/20/20 Page 2 of 2 Page ID #:3094




     1         This Court, having reviewed and considered Plaintiffs’ application to file
     2   under seal portions of Exhibit A to the Declaration of Marcelo Lamego in
     3   Support of Defendants’ Opposition to Plaintiffs’ Motion for an Order Overruling
     4   Objections and Compelling Production, this Court finds good cause and grants
     5   the Application.
     6         IT IS HEREBY ORDERED THAT Plaintiffs Masimo Corporation and
     7   Cercacor Laboratories, Inc. are given leave to file under seal, with appropriate
     8   redactions, Exhibit A to the Declaration of Marcelo Lamego in Support of
     9   Defendants’ Opposition to the Motion.
    10         IT IS SO ORDERED,
    11

    12   Dated:                            By:
    13
                                                 Honorable John D. Early
                                                 United States Magistrate Judge
    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                 -1-
